REGAL BELOIT CORPORATION TARGET (SUPPLEMENTAL) RETIREMENT PLAN As Amended and Restated Effective January 1, 2010 I. PURPOSE II. DEFINITIONS III. ELIGIBILITY; PARTICIPATION IV. BENEFITS V. CLAIM FOR BENEFITS PROCEDURE VI. ADMINISTRATION VII. AMENDMENT AND TERMINATION VIII. MISCELLANEOUS 1 REGAL BELOIT CORPORATION TARGET (SUPPLEMENTAL) RETIREMENT PLAN I.PURPOSE Regal Beloit Corporation desires to provide Plan Participants with a retirement benefit which is adequate and competitive, when compared to peer company employers.The Plan is intended to provide a mechanism to provide supplemental retirement benefits to existing and newly hired employees of the Company who become eligible to participate, and to supplement retirement benefits payable from the Company’s qualified retirement plan(s) to executives who are hired mid-career.By providing such benefits, the Company will remain able to attract and retain exceptional senior management personnel, and provide for orderly management succession. II.DEFINITIONS 2.01“Actuarial Equivalent” means a form of benefit differing in time, period, or manner of payment, but having the same value as the form of benefit payment expected to be paid to a Participant over his or her remaining lifetime, commencing on the first day of the month coincident with or next following his or her Normal Retirement Date.An Actuarial Equivalent determined hereunder shall be based on the mortality table, assumed rate of interest, and other factors utilized by the Pension Benefit Guaranty Corporation (PBGC), and in effect at the time a benefit payment amount is determined.PBGC factors to be utilized in determining the value of a benefit will be those factors used by the PBGC to value annuities for a single employer, trusteed plan terminating as of the first day of the month that includes the date in which the Participant attains (or would have attained) his or her Normal Retirement Date. 2.02“Administrative Committee” and “Committee” mean the Committee appointed pursuant to Article VI to administer the Plan. 2.03“Affiliate” means each entity that is required to be aggregated with the Company pursuant to Code Section 414(b) or (c); provided that for purposes of determining if a Participant has incurred a Separation from Service, the phrase “at least 50 percent” shall be used in place of the phrase “at least 80 percent” each place it appears therein or in the regulations thereunder. 2.04“Agreement” means the Regal Beloit Corporation Target (Supplemental) Retirement Plan Agreement between a Participant and the Company, whereby a Participant agrees to the terms and provisions of the Plan, and the Company agrees to pay benefits in accordance with the Plan.An Agreement shall be executed by and between the Company when a Participant first becomes eligible to participate in the Plan. 2.05“Change of Control” means that a “Change in Control of the Company” has been deemed to occur pursuant to a Change in Control Agreement in effect between the Company and its Chief Executive Officer.If the Company is not a party to such a Change in Control Agreement, “Change of Control” means the purchase or other acquisition by any person, entity or group of persons, within the meaning of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934 or any comparable successor provision, or a beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 30% or more of either the outstanding shares of common stock or the combined voting power of Company’s then outstanding voting securities entitled to vote generally, or the approval by the stockholders of Company of a reorganization, merger, or consolidation, in each case, with respect to which persons who were stockholders of the Company immediately prior to such reorganization, merger or consolidation do not, immediately thereafter, own more than 50% of the combined voting power entitled to vote generally in the election of directors of the reorganized, merged or consolidated Company’s then outstanding securities, or a liquidation or dissolution of Company or of disposition by the sale of all or substantially all of the Company’s assets. 2.06“Company” means Regal Beloit Corporation, a Wisconsin Corporation, its successors and assigns, and any Affiliate which grants participation hereunder to an employee with the Company’s consent.References to “Company” in the Plan refer to the Company or, if appropriate, the participating Affiliate of the Company which employs the Participant. 2.07“Early Retirement Date” and “Early Retirement” mean the date of Termination of Service of a Participant for reasons other than death before age sixty-five (65), but at or after age fifty-eight (58) with fifteen (15) Years of Service, or a Separation from Service under circumstances which the Company, in its sole discretion and prior to the first day of the seventh (7th) month following the month in which the Separation from Service occurs, elects to treat as an Early Retirement under the Plan. 2.08“ERISA Funded” means that the Plan is prevented from meeting the “unfunded” criterion of the exceptions to the application of Parts 2 through 4 of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as amended (ERISA). 2 2.09“Final Average Compensation” means the average result produced by dividing the total Salary of a Participant during the sixty (60) consecutive month period immediately preceding the earlier of his or her Termination of Service with the Company or Separation from Service, by the lesser of: (a)sixty (60), or (b)the actual number of months of the Participant’s service with the Company, as determined pursuant to the Participant’s Agreement to participate in the
